 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 1 of 6



 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
 3   Deputy Assistant Attorney General
     SOPAN JOSHI
 4   Senior Counsel to the Assistant Attorney General
     ALEXANDER K. HAAS
 5   Branch Director
     DIANE KELLEHER
 6   BRAD P. ROSENBERG
 7   Assistant Branch Directors
     DANIEL D. MAULER
 8   JOHN ROBINSON
     Trial Attorneys
 9   Civil Division, Federal Programs Branch
     U.S. Department of Justice
10   1100 L Street, NW
11   Washington, D.C. 20005
     Telephone:     (202) 616-8489
12   E-mail:        john.j.robinson@usdoj.gov
     COUNSEL FOR DEFENDANTS
13
                          IN THE UNITED STATES DISTRICT COURT
14
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     CITY OF SAN JOSE, CALIFORNIA, et al.,
16                                                  NOTICE OF APPEAL
                          Plaintiff,
17                 v.
18
     DONALD J. TRUMP, et al.,
19
                          Defendants.
20
21
22   STATE OF CALIFORNIA, et al.,                   No. 5:20-cv-05167-LHK-RRC-EMC
23                        Plaintiff,                No. 5:20-cv-05169-LHK-RRC-EMC
24                 v.

25   DONALD J. TRUMP, et al.,

26                        Defendants.
27
28
 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 2 of 6



 1                                               NOTICE OF APPEAL

 2            Notice is hereby given that all defendants in the above-named cases hereby appeal to the

 3   Supreme Court of the United States from the final judgment entered on October 22, 2020. This

 4   appeal is taken under 28 U.S.C. § 1253.

 5
                                                        Respectfully submitted,
 6
 7                                                      JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General
 8
                                                        JOHN V. COGHLAN
 9                                                      Deputy Assistant Attorney General
10                                                      SOPAN JOSHI
11                                                      Senior Counsel to the Assistant Attorney General

12                                                      ALEXANDER K. HAAS
                                                        Branch Director
13
                                                        DIANE KELLEHER
14
                                                        BRAD P. ROSENBERG
15                                                      Assistant Branch Directors

16                                                      /s/ John Robinson
                                                        DANIEL D. MAULER
17                                                      JOHN ROBINSON
                                                        Trial Attorneys
18
                                                        U.S. Department of Justice
19                                                      Civil Division - Federal Programs Branch
                                                        1100 L Street, NW
20                                                      Washington, D.C. 20005
                                                        Telephone: (202) 616-8489
21                                                      E-mail:      john.j.robinson@usdoj.gov
22
                                                        COUNSEL FOR DEFENDANTS
23
24
25
26
27
28

     NOTICE OF APPEAL
     Case No. 5:20-cv-05167; Case No. 5:20-cv-05169
 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 3 of 6



 1                                                    Certificate of Service

 2   The foregoing Notice of Appeal will be filed with the CM/ECF system of the United States

 3   District Court for the Northern District of California on October 23, 2020, which will effect

 4   service by notification of electronic filing to the following counsel:

 5
     Sadik Harry Huseny
 6   Latham & Watkins LLP
 7   505 Montgomery Street, Suite 2000
     San Francisco, CA 94111
 8
     Ajay P Saini
 9   Lawyers’ Committee for Civil Rights Under Law
     1500 K Street, NW
10   Suite 900
11   Washington, DC 20005

12   Amit Makker
     Latham & Watkins LLP
13   505 Montgomery Street, Suite 2000
     San Francisco, CA 94111
14
15   Cindy Guan
     Latham & Watkins LLP
16   505 Montgomery Street, Suite 2000
     San Francisco, CA 94111
17
     Dorian Lawrence Spence
18
     Lawyers Committee for Civil Rights Under Law
19   1401 New York Avenue NW, Suite 400
     Washington, DC 20005
20
     Ezra D Rosenberg
21   Lawyers’ Committee for Civil Rights Under Law
22   1500 K Street, NW
     Suite 900
23   Washington, DC 20005

24   Jon Greenbaum
     Lawyers’ Committee for Civil Rights Under Law
25   1401 New York Avenue NW, Suite 400
26   Washington, DC 20005

27
28

     NOTICE OF APPEAL
     Case No. 5:20-cv-05167; Case No. 5:20-cv-05169
 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 4 of 6



 1   Kristen Clarke
     Lawyers’ Committee for Civil Rights
 2   1500 K St NY suite 900
 3   Washington, DC 20001

 4   Maryum Jordan
     Lawyers’ Committee for Civil Rights Under Law
 5   1500 K Street NW
     Suite 900
 6   Washington, DC 20005
 7
     Richard P. Bress
 8   Latham and Watkins LLP
     555 Eleventh Street, N.W.
 9   Suite 1000
     Washington, DC 20004-1304
10
11   Shannon Danielle Lankenau
     Latham and Watkins LLP
12   505 Montgomery Street
     Suite 2000
13   San Francisco, CA 94111
14
     Steven Mark Bauer
15   Latham & Watkins LLP
     505 Montgomery Street, Suite 2000
16   San Francisco, CA 94111
17   R. Matthew Wise
     Office of the Attorney General
18
     Department of Justice
19   1300 I Street, Suite 125
     Sacramento, CA 95814
20
     Blaine I. Green
21   Pillsbury Winthrop LLP
22   Post Office Box 2824
     San Francisco, CA 94126
23
     Dustin James Chase-Woods
24   Pillsbury Winthrop Shaw Pittman LLP
     Four Embarcadero Center, 22nd Floor
25   San Francisco, CA 94111
26
27
28

     NOTICE OF APPEAL
     Case No. 5:20-cv-05167; Case No. 5:20-cv-05169
 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 5 of 6



 1   Jennifer G Altman
     Pillsbury Winthrop Shaw Pittman LLP
 2   600 Brickell Avenue
 3   Suite 3100
     Miami, FL 33131
 4
     Michael John Pisko
 5   Pillsbury Winthrop Shaw Pittman LLP
     31 West 52nd Street
 6   New York, NY 10019
 7
     Shani Rivaux
 8   Pillsbury Winthrop Shaw Pittman LLP
     600 Brickell Avenue
 9   Suite 3100
     Miami, FL 33131
10
11   Douglas N. Letter
     U.S. House of Representatives
12   Office of General Counsel
     219 Cannon House Office Building
13   Washington, DC 20515
14
     Elizabeth B. Wydra
15   Constitutional Accountability Center
     1200 18th Street, NW
16   Suite 501
     Washington, DC 20036
17
     Richard W. Clary
18
     Cravath Swaine and Moore LLP
19   825 8th Ave
     Worldwide Plaza
20   New York, NY 10019
21   Mark R Trachtenberg
22   Haynes and Boone LLP
     1221 McKinney Street
23   Suite 4000
     Houston, TX 77010
24
     Tamara Irene Devitt
25   Haynes and Boone, LLP
26   600 Anton Boulevard, Suite 700
     Costa Mesa, CA 92626
27
28

     NOTICE OF APPEAL
     Case No. 5:20-cv-05167; Case No. 5:20-cv-05169
 Case 5:20-cv-05167-LHK-RRC-EMC Document 103 Filed 10/23/20 Page 6 of 6



 1   Lawrence John Joseph
     Law Office of Lawrence J. Joseph
 2   1250 Connecticut Avenue, NW, Suite 700-1A
 3   Washington, DC 20036

 4
                                                      /s/ John Robinson
 5                                                    DANIEL D. MAULER
                                                      JOHN ROBINSON
 6                                                    Trial Attorneys
 7                                                    U.S. Department of Justice
                                                      Civil Division - Federal Programs Branch
 8                                                    1100 L Street, NW
                                                      Washington, D.C. 20005
 9                                                    Telephone: (202) 616-8489
                                                      E-mail:      john.j.robinson@usdoj.gov
10
11                                                    COUNSEL FOR DEFENDANTS

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF APPEAL
     Case No. 5:20-cv-05167; Case No. 5:20-cv-05169
